Citation Nr: 0842411	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO. 04-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for PTSD 
with panic disorder and major depression, prior to February 
27, 2006.

2.  Entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) with panic disorder 
and major depression, effective February 27, 2006.

3. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine and 
thoracic pain.

4. Entitlement to a rating in excess of 10 percent for left 
knee disability, status post meniscectomy.

5. Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound of the left foot with fracture 
of the left leg.

6. Entitlement to an initial rating in excess of 10 percent 
for the residuals of a laceration of the left eye.

7. Entitlement to an initial compensable rating for the 
residuals of a mammoplasty, including scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 
1984, to include service in combat.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions, dated in February and 
October 2003, March 2005, and June 2006. 

At the outset of the veteran's appeal, service connection 
was in effect for cervical spine disability with thoracic 
pain, evaluated as 20 percent disabling. By a rating action 
in February 2008, the RO granted a separate 10 percent 
rating for degenerative disc disease of the thoracic spine, 
effective November 29, 2006. That separate rating is not a 
subject of the current appeal.



FINDINGS OF FACT

1.  From April 8, 2003 to May 22, 2007, the veteran's PTSD 
with panic disorder and major depression was productive of 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.

2.  Since May 23, 2007, the veteran's PTSD with panic 
disorder and major depression has been manifested by total 
occupational impairment.

3. The veteran's cervical degenerative disc disease with 
thoracic pain (prior to November 29, 2006; characterized as 
degenerative disc disease of the cervical spine effective 
November 29, 2006) is manifested primarily by neck 
tenderness and spasms and no more than moderate limitation 
of motion with flexion to no less than 35 degrees and a 
combined range of cervical spine motion of no less than 185 
degrees.

4. The veteran's post operative residuals of a left knee 
meniscectomy are not manifested by more than slight 
subluxation or lateral instability, and they are not 
manifested by a compensable loss of either flexion or 
extension. 

5. Residuals of a left foot gunshot wound with fracture of 
the left leg are not productive of more than moderate 
impairment of the foot.

6. The residuals of a laceration of the left eye primarily 
consist of discomfort, dryness, and photophobia with full 
visual fields, no evidence of episodic incapacity or the 
need for rest, and corrected visual acuity no worse than 
20/40.

7. The residuals of bilateral mammoplasty consist primarily 
of two disfiguring scars but which are not objectively 
tender, painful, productive of a limitation of chest 
function, or larger than 39 square centimeters. 



CONCLUSIONS OF LAW

1. From April 8, 2003 to May 22, 2007 the criteria for a 70 
percent schedular rating for PTSD with panic disorder and 
major depression were met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2. Sinc May 23, 2007, the criteria for a 100 percent 
schedular rating for PTSD with panic disorder and major 
depression have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2008).

3. The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine and 
thoracic pain (prior to November 29, 2006; characterized as 
degenerative disc disease, effective November 29, 2006) is 
denied. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5290, 5293; 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008)).

4. The criteria for a rating in excess of 10 percent for 
left knee disability, status post meniscectomy, is denied. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2008).

5. The criteria for a rating in excess of 10 percent for 
the residuals of a gunshot wound of the left foot with 
fracture of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2008).

6. The criteria for an initial rating in excess of 10 
percent for the residuals of a laceration of the left eye 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, 
Diagnostic Code 6009 (2008).

7. The criteria for an initial compensable rating for the 
residuals of mammoplasty including scars have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.116, 
Diagnostic Code 7626, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to increased ratings for PTSD, 
with panic disorder and major depression; degenerative disc 
disease of the cervical spine with thoracic pain; post 
operative residuals of a left knee meniscectomy; residuals 
of a left foot gunshot wound with left leg fracture; 
residuals of a left eye laceration; and residuals of 
mammoplasty including scars.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

The RO received the veteran's claims for increased ratings 
at various times, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of those applications, 
VA notified the veteran of the information and evidence 
necessary to substantiate and complete a claim, including 
the evidence to be provided by the veteran, and notice of 
the evidence VA would attempt to obtain. VA informed the 
veteran that in order to establish entitlement to an 
increased rating for his service-connected disabilities, 
the evidence had to show that such disabilities had 
worsened and the manner in which such worsening had 
affected the veteran's employment and daily life. 
38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). VA also provided notice of the rating 
criteria for each of the service-connected disabilities at 
issue. VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claims. After notice was provided to him, 
he was afforded a meaningful opportunity to participate in 
the adjudication of the claim. He was provided the 
opportunity to present pertinent evidence and testimony; 
however, he reported that he had no further information or 
evidence to submit in support of his claim. In sum, there 
is no evidence of any VA error in notifying or assisting 
the veteran that reasonably affects the fairness of this 
adjudication.

Analysis

The veteran seeks increased ratings for the disorders noted 
on the title page.  After reviewing the record, the Board 
finds that the claim for an increased rating for post 
traumatic stress disorder should be allowed, but all other 
claims should be denied.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008). The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability. 
38 C.F.R. § 4.1. In the evaluation of a particular 
disability, VA may only consider factors as enumerated in 
the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 
208 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In any event, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

PTSD with Panic Disorder and Major Depression

PTSD with panic disorder and major depression is rated in 
accordance with the criteria in the General Rating Formula 
for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 
9411. A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for PTSD with panic 
disorder and major depression when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. Id.

A 70 percent rating is warranted for PTSD with panic 
disorder and major depression, when there is occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for PTSD with 
panic disorder and major depression when there are such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, or own name. Id.

The GAF (Global Assessment of Functioning) score is an 
integral, but not dispositive, part of the evaluation in 
determining the level of impairment caused by psychiatric 
disability. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV). It is considered in 
light of all of the evidence of record and consists of 
ratings from 100 to zero, and reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness." See Richard v. Brown, 
9 Vet. App. 266, 267 (1996). 

The assigned GAF increases or decreases as the veteran's 
level of psychiatric impairment improves or declines. For 
example, a GAF of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id. 

Entitlement to a rating in excess of 30 percent, prior to 
February 27, 2006

Extensive VA outpatient records, a report of private 
psychiatric treatment, employment records, and VA 
examinations performed on April 8, 2003, and in June 2004 
and July 2005, show that prior to May 22, 2007, the 
veteran's service-connected psychiatric disability was 
manifested primarily by depression, anger, emotional 
lability, panic attacks, paranoia, hypervigilance, and 
impaired sleep, as well as intrusive thoughts, nightmares, 
and flashbacks of the stressors associated with his PTSD. 
Such manifestations were particularly apparent during the 
veteran's employment with the Post Office, and led to 
altercations and a general inability to get along with 
supervisors and fellow employees. Indeed, they ultimately 
led to his disability retirement in May 2007. Moreover, the 
serious level of impairment was reflected in his assigned 
GAF scores which, generally, ranged from 45 to 50. When 
compared to the rating schedule, such manifestations and 
GAF scores more nearly reflect the criteria for a 70 
percent rating for PTSD with depression and panic attacks. 
At the very least, there is an approximate balance of 
evidence both for and against the claim that his 
psychiatric disability merits such a rating. Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 
Accordingly, a 70 percent schedular rating is warranted; 
and, to that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the 
possibility that a 100 percent rating is in order.  
Although the evidence prior to May 22, 2007, suggests that 
the veteran had auditory and visual hallucinations, the 
competent evidence of record is generally negative for any 
reports of gross impairment in his thought processes or 
communication; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close 
relatives, his own occupation, or his own name.  The 
veteran was able to work during the term prior to May 23, 
2007.  As such, prior to May 23, 2007, he did not meet or 
more nearly approximate the criteria for a 100 percent 
schedular rating for PTSD with panic disorder and major 
depression. 

Entitlement to a rating in excess of 70 percent, from May 
23, 2007

Since May 23, 2007, the veteran's psychiatric disability 
has been so severely disabling that it has prevented the 
appellant from working.  Indeed, effective May 23, 2007, 
the United States Office of Personnel Management granted 
the appellant a disability retirement from the United 
States Postal Service due to his post traumatic stress 
disorder.  In light of that fact, the Board will grant a 
100 percent schedular rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 effective May 23, 2007.

Degenerative Disc Disease of the Cervical Spine and 
Thoracic Pain

At the outset of his claim, the veteran's cervical 
degenerative disc disease with thoracic pain was rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5290 
prior to September 26, 2003.  Under the rating schedule 
then in effect a 20 percent rating was warranted for a 
moderate limitation of cervical motion, while a 30 percent 
rating was warranted for a severe limitation of motion. 

Under that same version of the rating schedule a 10 
percent rating was warranted for moderate or severe 
limitation of thoracic motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Also potentially applicable in rating the veteran's 
degenerative disc disease was 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. Under that diagnostic code, a 
20 percent rating was warranted for an intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks. A 40 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of severe impairment, manifested by recurring 
attacks with intermittent relief. 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the criteria for 
rating intervertebral disc syndrome.  That change became 
effective September 2002. 

Under the revised regulations, an intervertebral disc 
syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

Under the revised regulations a 20 percent rating was 
warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the previous 12 months. A 40 percent rating is 
warranted for incapacitating episodes having a total 
duration of at least four but less than six weeks during 
the previous 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (now renumbered as 5243).

For the purpose of evaluations under the revised Diagnostic 
Code, an incapacitating episode was a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment 
by a physician. "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
codes. Neurologic disabilities were to be separately 
evaluated using criteria for the most appropriate 
neurologic diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2). 

The criteria for rating a limitation of motion of the 
cervical and thoracic spines did not change with the change 
in the rating schedule for an intervertebral disc syndrome. 

In evaluating the neurologic manifestations of the 
veteran's cervical spine disability, the Board must rate 
impairment of the upper extremities. In this regard, it is 
important to determine the veteran's major or dominant 
upper extremity. Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable 
for impairment of the minor upper extremity. 38 C.F.R. 
§ 4.69. In this case, the veteran is right handed.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 a 20 percent 
rating is warranted for slight, incomplete paralysis of all 
radicular groups affecting the major upper extremity, while 
a 40 percent rating is warranted for moderate incomplete 
paralysis. 

Effective September 26, 2003, VA again revised the rating 
schedule with respect to evaluating an intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243).

Under the revised regulations, an intervertebral disc 
syndrome is rated in one of two ways: either on the basis 
of the total duration of incapacitating episodes noted 
above (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243) or on the basis of a general rating formula, also 
revised effective September 26, 2003, which provides that 
the noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. As a result of the revisions, Diagnostic 
Codes 5290 and 5291 have been eliminated. 

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 20 percent rating is warranted when forward 
flexion of the cervical spine is greater than 15 degrees 
but not greater than 30 degrees; or when the combined range 
of cervical spine motion is not greater than 170 degrees; 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent rating is warranted when forward flexion of the 
cervical spine is accomplished to 15 degrees, or when there 
is favorable ankylosis of the entire cervical spine. 
38 C.F.R. § 4.71a (2008).

Effective September 26, 2003, objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

For VA compensation purposes, unfavorable ankylosis of the 
thoracolumbar spine is a condition in which the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so. VAOGCPREC 7-
2003. In this case, Congress did not provide otherwise, and 
therefore, the Board will evaluate the veteran's service-
connected cervical spine disability under both the former 
and current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change. See 38 U.S.C.A. 
§ 5110(g) (West 2002 and Supp. 2008); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997). 

In addition to the foregoing schedular criteria, 
consideration is given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups. 38 C.F.R. § 4.40. Consideration is also given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45.

The evidence discloses that the veteran's cervical 
disability with thoracic pain is manifested primarily by 
complaints of pain radiating into his upper extremities, 
weakness, stiffness, fatigability and a lack of endurance. 
He reports that it bothers him at work but generally, does 
not affect his ability to perform the activities of daily 
living. Reports of VA examinations, performed in February 
2003, May 2006, and August 2008 show that he experiences a 
limitation of cervical motion; however, there is no 
competent evidence that it is any more than moderate in 
degree. He is able to flex his spine to at least 35 
degrees, and his combined range of cervical spine motion is 
at least 185 degrees. Although he reports flare-ups, there 
is no documented history of incapacitating episodes as 
defined by VA. There is also no evidence of postural 
abnormalities or abnormal spinal contour, and tests of 
repetitive motion have produced no additional disability. 

The veteran does report occasional numbness radiating to 
his upper extremities; however, there are no objectively 
verifiable neurologic deficits associated with his cervical 
disability. In this regard, there is no competent evidence 
of atrophy, and strength in his upper extremities is 5/5. 
Moreover, sensation in his upper extremities is, generally, 
within normal limits, and his reflexes are 2/2 and equal. 

The veteran reports a severe effect on his ability to do 
chores, exercise, sports, and recreation; and a moderate 
affect on travel and shopping. However, he experiences 
lesser degrees of impairment with respect to activities of 
daily living necessary to sustain life. The evidence shows 
that he has no more than a moderate impairment in his 
ability to feed himself, and no more than slight impairment 
in his ability to bathe, dress and groom himself. 

Given the foregoing, the veteran's cervical disability, 
including thoracic pain prior to November 29, 2006, meets 
or more nearly approximates the criteria for a 20 percent 
rating under the criteria in effect at the time he filed 
his claim for an increased rating, as well as the criteria 
in the two revisions. Therefore, entitlement to an 
increased rating is denied.

Left Knee Disability, Status Post Meniscectomy

The veteran's service-connected left knee disability, 
status post meniscectomy is rated in accordance with the 
criteria set forth in 38 C.F.R. §§ 4.71a, Diagnostic Code 
5257.  Under that Code a 10 percent rating is warranted for 
slight impairment, manifested by recurrent subluxation or 
lateral instability, while a 20 percent rating is warranted 
for moderate impairment. 

Potentially applicable in rating the veteran's left knee 
disability is 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 
5261. Under those codes, a 10 percent rating is warranted 
when leg flexion is limited to 45 degrees or when leg 
extension is limited to 10 degrees. A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees. 

The evidence, including a large number of VA outpatient 
treatment records and the reports of VA examinations 
performed in May 2006 and August 2007, show that the 
veteran's left knee disability is manifested primarily by 
complaints of pain, weakness, stiffness, swelling, heat, 
redness, instability, locking, fatigability, and lack of 
endurance. He reports one to two flare-ups per month and an 
inability to stand for longer than fifteen to thirty 
minutes. 

On examination, the veteran has crepitus in his left knee. 
However, he is able flex the left knee to 90 degrees and 
extend it to zero degrees; and repeated use results in no 
additional limitation of motion. Although he wears a 
neoprene sleeve on the knee, there is no objective evidence 
of instability or recurrent subluxation. He does use a 
cane; however, the preponderance of the evidence suggests 
that such usage is due primarily to disabilities other than 
that involving the left knee. Indeed, the report of the 
most recent VA examination, shows no evidence of abnormal 
weight bearing involving the left knee. Moreover, there are 
no findings of associated heat, discoloration, or 
deformity. While the left knee disability impairs the 
veteran's ability to dress and undress, it has no effect on 
the other basic activities of daily living: feeding, 
bathing, toileting, and grooming. Finally, there is no 
competent evidence of record that the veteran's service-
connected left knee disability, status post meniscectomy, 
is productive of any more than slight impairment. Such 
findings more nearly approximate the criteria for a 10 
percent schedular rating under the applicable rating 
criteria set forth in Diagnostic Codes 5257, 5260, and 
5261. Therefore, without evidence of moderate recurrent 
subluxation, moderate lateral instability, or a compensable 
loss of motion in either flexion or extension the current 
rating is confirmed and continued.  The claim is denied.

Left foot gunshot wound residuals with a left leg fracture 

The veteran's service-connected left foot disability is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5284. A 10 percent rating is warranted for a moderate 
impairment of the foot, while a 20 percent rating is 
warranted for a moderately severe impairment. 

Potentially applicable in rating the veteran's residuals of 
the gunshot wound of the left foot is 38 C.F.R. § 4.73, 
Diagnostic Code 5310. A 10 percent rating is warranted for 
moderate impairment of Muscle Group X, while a 20 percent 
rating is warranted for moderately severe impairment. 
Muscle Group X controls movements of the forefoot and toes 
and propulsion thrust in walking. 

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the 
current objective findings. 38 C.F.R. § 4.56. Such factors, 
however, are only guidelines which are to be considered 
with all evidence in the individual case. Robertson v. 
Brown, 5 Vet. App. 70 (1993). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe. The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.

Moderate muscle disability may typically result from a 
through and through or deep penetrating wound of short 
track from a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile and residuals of debridement or prolonged 
infection. The history of the injury is shown by service 
department records or other evidence of in-service 
treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles. Objective 
findings include entrance and, possibly, exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56(d)(2).

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of the wound; a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability; and, if present, evidence of inability to keep 
up with work requirements. Objective findings include 
entrance and, if present, exit scars indicating the track 
of the missile through one or more muscle groups and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with sound side. Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

The service medical records are negative for any complaints 
or clinical findings of a left leg fracture or the 
residuals thereof. They do show, however, that in 1966, the 
veteran sustained a gunshot wound of the proximal phalanx 
of the left second toe. He received a permanent profile 
which precluded duty involving crawling, stooping, running, 
jumping, prolonged standing, or marching. In January 1975, 
x-rays revealed an old fracture at the base of the proximal 
phalanx of the left second toe.

During his January 1984 retirement examination, the veteran 
reported persistent left foot pain. The examiner found that 
the gunshot wound was well-healed and the veteran had a 
full range of motion.

During a July 1984 VA examination, the veteran claimed 
entitlement to service connection based on a gunshot wound 
of the left foot and a fracture of the left leg. At the 
fracture site, it was noted that the veteran's left leg 
measured the same as his right. It had normal contours with 
no redness, swelling, fever, or tenderness.  X-rays of the 
left leg were normal. The left foot had a 1.5 cm portal 
entry wound on the dorsum of the foot behind the second 
toe, and a 2 cm portal exit wound on the sole behind the 
second toe. Both scars were well-healed, nonattached, and 
nonsymptomatic, without limitation of motion or function. 
X-rays of the left foot showed a deformity at the base of 
the proximal phalanx of the second toe consistent with a 
healed fracture. 

Despite the foregoing, there is no documented history 
showing a moderately severe muscle group injury manifested 
by a prolonged period for treatment of the wound, 
debridement of the wound, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. The record is 
also negative for consistent complaints of cardinal signs 
and symptoms of muscle disability; and, evidence of 
inability to keep up with work requirements.
 
More recent evidence, to include reports of May 2006 and 
August 2007 VA examinations shows that the veteran 
complains of pain, numbness, weakness, stiffness, swelling, 
fatigability, and a lack of endurance involving both feet. 
On examination, there is 5 millimeter shortening of the 
left second toe, as well as an indentation and lack of bone 
palpable at the proximal phalanx of the left second toe. 
The area is hyperpigmented and swollen. Otherwise, 
examination of the foot is normal. There is no objective 
evidence of painful motion, tenderness, instability, 
weakness, or abnormal weight bearing. The veteran had no 
occupational problems due to his left foot, and his daily 
activities were not affected. Indeed, there is no evidence 
that the veteran's left foot disability is productive of 
any more than moderate impairment. Absent such evidence, 
the veteran's left foot disability does not meet or more 
nearly approximate the criteria for a rating in excess of 
10 percent under any of the applicable rating criteria. 
Therefore, that potion of the appeal is denied.

Residuals of a Laceration of the Left Eye

An unhealed eye injury is rating in accordance with 
38 C.F.R. § 4.84a, Diagnostic Code 6009. In chronic form, 
it may be rated from 10 percent to 100 percent for 
impairment of visual acuity, visual field loss, pain, rest 
requirements, or episodic incapacity, combining an initial 
rating of 10 percent during continuance of active 
pathology. During active pathology, the minimum rating is 
10 percent. Visual acuity will be based on the best distant 
vision obtainable after correction by glasses. 38 C.F.R. 
§ 4.75. 

The severity of visual acuity loss is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a. Under 
§ 4.84a, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of 
the resulting impairment of visual acuity. Diagnostic Codes 
6061 to 6079.

Absent blindness in the nonservice-connected right eye, the 
nonservice-connected eye is considered to have visual 
acuity of 20/40, which is noncompensable when rating the 
service- connected left eye. 38 C.F.R. § 3.383. The Board 
is obligated to follow the General Counsel's opinion in 
VAOPGCPREC 32-97 (1997) (referring to VA's interpretation 
that nonservice-connected visual impairment in one eye 
should not be considered in the evaluation of rating 
service-connected impairment of the other eye, absent 
blindness in the nonservice-connected eye.).

The evidence, including extensive VA outpatient treatment 
records, and reports of examinations in January 2005, 
December 2005, and August 2007, show that the veteran's 
service-connected left eye disability is manifested 
primarily by discomfort, dryness, and photophobia. However, 
his visual fields are full in each quadrant, and there is 
no evidence of episodic incapacity or the need for rest due 
to the service-connected left eye disability. Furthermore, 
the corrected visual acuity in his service-connected left 
eye is no worse than 20/40 (see August 2005 consultation 
with the VA Eye Clinic); and there is no competent evidence 
of record that he is blind in his nonservice-connected 
right eye. Therefore, the visual acuity in his right eye is 
considered to be 20/40. Under the applicable rating 
criteria, such a level of impairment is noncompensable. 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008). Thus, even 
if the discomfort, dryness, and photophobia represent 
current active pathology, there is no basis for a rating in 
excess of 10 percent for the residuals of his left eye 
laceration. Accordingly, the current 10 percent rating is 
confirmed and continued.

The Residuals of Mammoplasty, Including Scars

The veteran's residuals of mammoplasty are rated in 
accordance with 38 C.F.R. § 4.116, Diagnostic Code 7626. A 
noncompensable rating is warranted following breast 
surgery, manifested by wide local excision without 
significant alteration of size or form. Wide local excision 
(including partial mastectomy, lumpectomy, tylectomy, 
segmentectomy, and quadrantectomy) mean removal of a 
portion of the breast tissue. 38 C.F.R. § 4.116, Diagnostic 
Code 7626, Note 4. 

A 50 percent rating is warranted following bilateral simple 
mastectomy or wide local excision with significant 
alteration of size or form. Simple (or total) mastectomy 
means removal of all of the breast tissue, nipple, and a 
small portion of the overlying skin, but the lymph nodes 
and muscles are left intact. 38 C.F.R. § 4.116, Diagnostic 
Code 7626, Note 3.

Also applicable in rating the residuals of the veteran's 
mammoplasty are the diagnostic codes used to evaluate 
scars. 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 
7805 (2008). A 10 percent rating is warranted for scars 
(other than those involving the head, face, or neck) that 
are deep or that cause limited motion, provided that they 
cover an area or areas exceeding 6 square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801. Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (1). A deep scar is one associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 
7801, Note (2). 

A 10 percent rating is warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater. A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7803, Note (2). 

A 10 percent rating is warranted for scars which are 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic 
Code 7803. An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1). 

A 10 percent rating is also warranted for a superficial 
scar which is painful on examination. 38 C.F.R. § 4.118, 
Diagnostic Code 7804. 

Other scars are rated base on the limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

A review of the evidence discloses that in service in 
December 1973, the veteran underwent bilateral reduction 
mammoplasty due to gynecomastia, right greater than left. 
There was darkening and enlargement of the areola and 
inversion of the right nipple. Following wide excision, 
there was no alteration or size or form of either breast. 
Therefore, the mammoplasty residuals are rated as scars. 

The evidence, including a report from the Eastern Carolina 
Medical Center and reports of VA examinations performed in 
February 2004, December 2005, and August 2007, shows that 
there are as many as two scars on the veteran's right 
chest, one measuring 11 cm by 3 mm and one measuring 3 cm 
by 1 cm with some puckering. They are noticeable and 
disfiguring, causing asymmetry between the left and right 
breasts. The veteran reports that the scarring on his chest 
causes him embarrassment such that he does not remove his 
shirt; however, he acknowledges that they did not cause him 
to lose any time from work. Moreover, the preponderance of 
the evidence shows no associated tenderness or masses, skin 
ulceration or breakdown over either scar, adherence to 
underlying structures, or associated limitation of motion.

Because the scars are superficial and do not cover an area 
of at least 39 sq cm, and because they are not ulcerated or 
painful or productive of limitation of motion, the veteran 
does not meet or approximate the criteria for a compensable 
rating under any of the applicable diagnostic codes. 
Accordingly, the currently noncompensable rating for the 
residuals of bilateral mammoplasty is confirmed and 
continued, and the appeal is denied. 


ORDER

Entitlement to a 70 percent rating for PTSD with panic 
disorder and major depression, from April 8, 2003 to May 
22, 2007, is granted subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a 100 percent rating for PTSD with panic 
disorder and major depression, effective May 23, 2007 is 
granted subject to the law and regulations governing the 
award of monetary benefits..

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine with 
thoracic pain, is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disability, status post meniscectomy is denied.

Entitlement to a rating in excess of 10 percent for 
residuals of a left foot gunshot wound with left leg 
fracture is denied.

Entitlement to an initial rating in excess of 10 percent 
for residuals of a left eye laceration is denied.

Entitlement to an initial compensable rating for the 
residuals of mammoplasty, including scars, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


